      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

GREATLAND CENTER DBA                             §
GREATLAND INVESTMENT, INC,                       §
                                                 §
       Plaintiff                                 §
                                                 §
V.                                               §      CIVIL ACTION NO. 4:19-cv-2523
                                                 §
BLACKBOARD SPECIALTY                             §
INSURANCE COMPANY (F/K/A                         §
HAMILTON SPECIALTY INSURANCE                     §
COMPANY) AND EUGENE GIL                          §
GUSHIN, SR.,                                     §
                                                 §
       Defendants                                §


        DEFENDANT BLACKBOARD SPECIALTY INSURANCE COMPANY’S
                        NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Pursuant to 28 U.S.C. §§1441 and 1446, Defendant Blackboard Specialty Insurance

Company (“Blackboard”) files this Notice of Removal on the basis of diversity of citizenship and

jurisdictional amount, and respectfully shows the Court the following:

                                    I.      BACKGROUND

       1.      This is an insurance claim based on alleged property damage to a commercial

property located at 9510 Beechnut Houston, Texas 77036 (“the Property”).

       2.      On June 6, 2019, Plaintiff Greatland Center d/b/a Greatland Investment, Inc.

(“Greatland”) filed its Original Petition in the matter styled Greatland Center dba Greatland

Investment, Inc., v. Blackboard Specialty Insurance Company (f/k/a Hamilton Specialty Insurance

Company) and Eugene Gil Gushin, Sr.; Cause No. 2019-39061; In the 152nd Judicial District



BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                               PAGE 1
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 2 of 10



Court, Harris County, Texas (“State Action”), in which Plaintiff asserts claims for breach of

contract, negligence, and violations of the Texas Insurance Code and DTPA. Blackboard was

served with the suit on June 14, 2019, and appeared in the State Action on July 9, 2019.

                                 II.     BASIS FOR REMOVAL

A.      There is Complete Diversity

        3.      Removal is proper based upon diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446.

        4.      Upon information and belief, Plaintiff is a business in Harris County, Texas.

(Pl.’s Orig. Pet. at para. 2).

        5.      Both at the time the lawsuit was originally filed, and at the time of removal,

Defendant Blackboard is a corporation incorporated and existing under the laws of Delaware,

keeping its principal place of business in New York.

        6.      Defendant Eugene Gil Gushin, Sr. (“Gushin”) is a citizen of the State of Texas;

however, Blackboard contends that Gushin has been improperly joined and that he must be

dismissed from the case. Therefore, Gushin’s Texas citizenship should be disregarded for the

purposes of evaluating diversity in this matter.

B.      Improper Joinder Standards

        7.      This Court should find that Gushin has been improperly joined solely to defeat

diversity. A party may establish improper joinder by showing (1) actual fraud in the pleading of

jurisdictional facts, or (2) the plaintiff’s inability to establish a state-law claim against the non-

diverse defendant. Int’l Energy Ventures Mgmt., LLC v. United Energy Grp., Ltd., 818 F.3d 193,

199 (5th Cir. 2016); Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 574 (5th Cir. 2004) (en

banc). To determine “whether the complaint states a claim under state law against the in-state



BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                     PAGE 2
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 3 of 10



defendant,” courts “may conduct a Rule 12(b)(6)-type analysis, looking initially at the

allegations of the complaint.” Smallwood, 385 F.3d at 573.

        8.      The Fifth Circuit has recently clarified that for the improper joinder analysis,

pleadings must satisfy the federal pleading standard: not Texas’s fair notice pleading standard.

Int’l Energy Ventures Mgmt., 818 F.3d at 200 (“It is well-established, of course that Rule

12(b)(6) analysis necessarily incorporates the federal pleading standard’”) (emphasis original)

(internal citations omitted). This means that many allegations under the Texas Insurance Code

must meet the heightened pleading requirements of Rule 9(b). See, e.g., Columbia Mut. Ins. Co.

v. Trewitt-Reed Funeral Home, Inc., No. 4:15-CV-568-A, 2016 WL 524597, at *2 (N.D. Tex.

Feb. 5, 2016). When these principles are applied, it is evident that Gushin has been joined solely

to defeat diversity jurisdiction.

C.      Gushin Has Been Improperly Joined

        1)      §542A.006 of the Insurance Code Compels Gushin’s Dismissal

        9.      On September 1, 2017, Chapter 542A of the Texas Insurance Code became

effective. The statute was designed, in part, to address the abuses of naming in-state adjusters in

lawsuits against insurance carriers with the sole intent of destroying diversity jurisdiction, not

actually pursuing a claim against the adjuster. To further that end, the new statute requires

dismissal of an insurance adjuster if the carrier has notified the claimant in writing that will

accept whatever liability the adjuster might have to the plaintiff for the adjuster’s acts or

omissions in handling the claim. Tex. Ins. Code §542A.006(c). Blackboard has notified Plaintiff

in writing that it will accept liability for Gushin’s acts or omissions in handling Plaintiff’s claims.

Therefore, the Court must dismiss Gushin, thereby rendering diversity jurisdiction proper. Flores




BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                      PAGE 3
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 4 of 10



v. Allstate Vehicle and Prop. Ins. Co., No. SA-18-CV-742-XR, 2018 WL 5695553 (S.D. Tex.

Oct. 31, 2018).

         2)    Plaintiff Fails to State an Actionable Claim

         10.   Even if the Court were to conclude that additional analysis of Gushin’s joinder

were appropriate, the result would not change. A close review of Plaintiff’s Original Petition

shows that Plaintiff’s real complaint against Gushin has nothing to do with his actions and

everything to do with the alleged underpayment by Blackboard.

         11.   Likewise, Plaintiff also asserts that Gushin misrepresented the amounts necessary

to repair Plaintiff’s property, but again, Gushin could not be individually liable for those

payments because he is not a party to the insurance contract. Taken together, these allegations

show that Plaintiff has failed to state a viable claim against Gushin in his individual capacity

because it offers no specific facts that are distinct from those it asserts against Blackboard.

Aguilar v. State Farm Lloyds, No. 4:15-CV-565-A, 2015 WL 5714654, at *3 (N.D. Tex. Sept.

28, 2015) (“[E]ven though an adjuster is a “person” under the Insurance Code, an adjuster cannot

be held liable for a violation of the Code unless he causes an injury distinguishable from the

insured's actions.”). See also Keen v. Wausau Business Ins. Co., 875 F.Supp.2d 682 (S.D.Tex.

2012) (Harmon, J.) (“[W]hen the claims against the adjuster are identical to those against the

insurer, the adjuster’s actions ‘are indistinguishable from [the insurer’s] actions’ and hence are

insufficient to support a claim against the adjuster.”). Texas law is also clear that to be liable for

alleged Insurance Code violations, the adjuster, individually, must have committed the violation

that caused the harm. Frisby v. Lumberman’s Mut. Cas. Co., 500 F.Supp.2d 697 (S.D.Tex.

2007).




BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                     PAGE 4
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 5 of 10



B.     Plaintiff Does Not State a Viable Cause of Action Under Insurance Code §541.060

       12.     As established above, Plaintiff’s factual allegations do not support a claim against

Gushin in his individual capacity. Those facts also fail as a matter of law because Texas federal

courts that have addressed §541.060 unfair settlement practices allegations against an adjuster

have found that these sections only applies to insurers, not adjusters. Ministerio Int’l Lirios Del

Valle v. State Farm Lloyds, 3:16-CV-1212-D, 2016 WL 5791550, at *3 (N.D. Tex. Oct. 4,

2016)(J. Fitzwater); see, Meritt Buffalo Events Ctr., LLC v. Cent. Mut. Ins. Co., 3:15–CV–3741–

D, 2016 WL 931217, at *4 (N.D.Tex. Mar. 11, 2016) (“Massey and Cagle are both adjusters, and

“[a]n adjuster ‘cannot be held liable under this section because, as an adjuster, he does not have

settlement authority on behalf of the insurer.’”) Messersmith v. Nationwide Mut. Fire Ins. Co., 10

F.Supp.3d 721, 724 (N.D. Tex. 2014); Slabaugh v. Allstate Ins. Co., No. 4:15-cv-115, 2015 WL

4046250, at *10 (E.D. Tex. June 30, 2015). Therefore, Plaintiff’s claims under Insurance Code

§541.060 fails as a matter of law.

       1)      Failure to Effect Prompt Settlement.

       13.     Plaintiff’s allegations against Gushin for failing to attempt in good faith to make a

prompt, fair, and equitable settlement of a claim with respect to which their liability has become

reasonably clear also fail as a matter of law. Tex. Ins. Code § 541.060(a)(2). Texas federal

courts have held that “an adjuster cannot be held liable under this section because, as an adjuster,

he does not have settlement authority on behalf of the insurer.” Meritt Buffalo Events, 2016 WL

931217, at *4 (quotation marks and citations removed).         Moreover, Gushin does not have

settlement authority, nor does Plaintiff allege Gushin had settlement authority on behalf of

Blackboard in its Original Petition. Consequently, Plaintiff has failed to state a plausible claim

under § 541.060(a)(2) against Gushin.



BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                   PAGE 5
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 6 of 10



       2)      Failure to Explain Denial of Claim

       14.     Plaintiff also alleges Gushin is liable for “failing to promptly provide a reasonable

explanation of the basis in law or fact for the denial of Plaintiff’s claims.” But those allegations

do not state a plausible claim for relief, “because an adjuster has no obligation to provide a

policyholder a reasonable explanation of the basis in the policy for the insurer’s denial of a

claim, or offer of a compromise settlement of a claim,” so an adjuster cannot be held liable for

violating § 541.060(a)(3). Bianca Tabarestani v. United Prop. and Cas. Ins. Co., Eric David

Savener, and Valerie Riley, No. H-16-712, (S.D. Tex. June 29, 2016) (Werlein, J.); Mainali

Corp. v. Covington Specialty Ins. Co., No. 3:15-CV-1087 D, 2015 WL 5098047, at *4 (N.D.

Tex. Aug. 31, 2015) (Fitzwater, J.). Further, the factual allegations in Plaintiff’s Original Petition

pleaded that Blackboard, not Gushin, was obligated to provide an explanation for the basis of

Gushin’s coverage decision and payment of $376,285.85.

C.     Plaintiff’s Chapter 542.003 allegations do not apply to Gushin as a matter of law.

       15.     Similarly, Section 542.003(b)(3) and (b)(4) prohibit “an insurer engaging in

business in this state” from “failing to adopt and implement reasonable standards for the prompt

investigation of claims arising under the insurer’s policies,” and “not attempting in good faith to

effect a prompt, fair, and equitable settlement of a claim submitted in which liability has become

reasonably clear.” Tex. Ins. Code Ann. § 542.003. While Chapter 541 of the Texas Insurance

Code permits causes of action against “persons,” Chapter 542 is exclusively limited to insurers.

See Tex. Ins. Code 542.003(a) (“An insurer engaged in business in this state may not engage in

an unfair claim settlement practice.”) (emphasis added); Tex. Ins. Code 542.003(b) (“Any of the

following acts by an insurer constitutes unfair claim settlement practices...”); Richardson E.

Baptist Church v. Philadelphia Indem. Ins. Co., 05–14–01491–CV, 2016 WL 1242480, at *10



BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                     PAGE 6
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 7 of 10



(Tex.App.—Dallas Mar. 30, 2016, no. pet. h.) (“Greenhaw’s motion for summary judgment

asserted he did not violate section 542.003 because that section regulates the actions of insurers

only and not adjusters. We agree.... We conclude Greenhaw established as a matter of law that

he did not violate chapter 542.”). Federal courts have also held the same. See, e.g., Lopez, 197 F.

Supp. 3d at 951; Mainali Corp., 2015 WL 5098047, at *6 (“Chapter 542 only applies to

specifically listed ‘insurers,’ and Summers, an adjuster, is not an insurer.”). Gushin is an adjuster

and not an insurer. Additionally, Chapter 542 concerns claims for contractual interest. Plaintiff

does not have a contract with Gushin. Accordingly, Plaintiff’s Chapter 542 violations against

Gushin are improper as a matter of law.

D.     Plaintiff’s Claims Against Gushin are Barred by the Bona Fide Dispute Rule.

       17.     Additionally, there is no reasonable basis on which this Court may predict a

possibility of recovery against Gushin, individually. Texas law is clear that a bona fide dispute

on coverage or amount of loss does not rise to the level of “bad faith.” Robinson v. State Farm

Fire & Cas. Co., 13 F.3d 160, 162 (5th Cir. 1994). If an insurer, such as Blackboard, has a

reasonable basis for denying or delaying a claim, it cannot be held liable for “bad faith” even

where the insurer’s decision is ultimately held to be erroneous. Lyons v. Millers Cas. Ins. Co.,

866 S.W.2d 597, 600 (Tex. 1993); Minnesota Life Ins. Co. v. Vasquez, 192 S.W.3d 774, 774

(Tex. 2006); Transp. Ins. Co. v. Moriel, 879 S.W.2d 10, 17 (Tex. 1994) (bad faith is not

established where insured claims insurer was incorrect about the factual basis for its denial of the

claim); State Farm Fire & Cas. Co. v. Simmons, 963 S.W.2d 42, 44 (Tex. 1998) (insured must

establish that liability was reasonably clear). If an insurer cannot be held liable for bad faith for

a bona fide coverage dispute, surely a managing general agent for the insurer, who had no

contact with the Insured or involvement in the insurer’s claim determination cannot be held



BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                    PAGE 7
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 8 of 10



liable either.   The dispute between Plaintiff and Blackboard is a bona fide dispute as to

Blackboard’s contractual obligations. Whether or not Blackboard owes Plaintiff any additional

amount on its claim is the only dispute properly before this Court, not one against an insurance

adjuster who simply did his job. State Farm Fire & Cas. Co. v. Simmons, 963 S.W.2d 42, 44

(Tex.1998).

                     III.    REMOVAL IS PROCEDURALLY CORRECT

       18.       Attached hereto as Exhibit “A” is the Index of Matters Being Filed. A copy of the

Harris County Clerk’s Docket Sheet and file for this case is attached as Exhibit “B”, which

includes true and correct copies of executed process, pleadings, and orders. Attached hereto as

Exhibit “C” is List of Parties and Counsel.

       19.       This is a civil action in which the amount in controversy exceeds the jurisdictional

limits of $75,000.00. In determining the amount in controversy, the Court may consider,

“penalties, statutory damages, and punitive damages.” St Paul Reinsurance Co, Ltd v Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v State Farm Lloyds, 1999 WL 151667, at *2 - 3

(N.D. Tex. 1999) (finding sufficient amount in controversy in plaintiff's case against the insurer

for breach of contract, bad faith, violations of the Texas Insurance Code and Texas Deceptive

Trade Practices Act and mental anguish). Plaintiff alleges that Blackboard is liable under

violations of §542 of the Texas Insurance Code and DTPA and seeks to recover actual damages,

consequential damages, prejudgment interest, additional statutory damages, post-judgment

interest, and reasonable and necessary attorneys’ fees. Plaintiff’s Original Petition also indicates

that Plaintiff seeks more than $1,000,000. (Pl.’s Orig. Pet. at para. 72). Thus, the amount in

controversy clearly exceeds $75,000.




BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                    PAGE 8
      Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 9 of 10



          20.   Accordingly, by virtue of diversity of citizenship the United States district courts

have original jurisdiction.

          21.   Blackboard was served on June 14, 2019. Blackboard files this Notice of Removal

within the thirty-day time period required by 28 U.S.C. § 1446(b).

          22.   Venue is proper in this district and division under 28 U.S.C. § 1446(a) because

this district and division include county in which the State Action has been pending, and because

a substantial part of the events giving rise to the Plaintiff’s claims allegedly occurred in this

district and division.

          23.   Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders, and all other

filings in the State Action are attached to this Notice.

          24.   Pursuant to 28 U.S.C. § 1446(d), promptly after Blackboard files this Notice,

written notice of the filing will be given to the Plaintiff, the adverse party.

          25.   Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

Removal will be filed with the Clerk of Harris County, promptly after Blackboard files this

Notice.

          26.   Although consent of an improperly joined party is not necessary for removal,

Gushin consents to removal.

                                       IV.     CONCLUSION

          Based upon the foregoing and the other documents filed contemporaneously with this

Notice, all fully incorporated herein by reference, Defendant Blackboard Specialty Insurance

Company hereby removes this case to this Court for trial and determination.




BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                   PAGE 9
     Case 4:19-cv-02523 Document 1 Filed on 07/12/19 in TXSD Page 10 of 10



                                            Respectfully submitted,

                                            THOMPSON, COE, COUSINS & IRONS, LLP

                                            By: /s/ Christopher H. Avery
                                                   RICHARD HARMON
                                                   Texas State Bar No. 09020700
                                                   rharmon@thompsoncoe.com
                                                   CHRISTOPHER H. AVERY
                                                   Texas State Bar No. 24069321
                                                   cavery@thompsoncoe.com
                                                   ALEXA GOULD
                                                   Texas State Bar No. 24109940
                                                   agould@thompsoncoe.com
                                                   One Riverway, Suite 1400
                                                   Houston, Texas 77056
                                                   Telephone: (713) 403-8210
                                                   Facsimile: (713) 403-8299

                                            ATTORNEYS FOR DEFENDANTS

                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served on
July 12, 2019, via the Court’s electronic notification system on the following counsel of record:


       Chad T. Wilson
       Texas State Bar No. 24079587
       cwilson@cwilsonlaw.com
       Patrick McGinnis
       Texas State Bar No. 13631900
       pmcginnis@cwilsonlaw.com
       CHAD T WILSON LAW FIRM PLLC
       455 East Medical Center Blvd., Suite 555
       Webster, Texas 77598
       832-415-1432 (telephone)│281-940-2137 (fax)
       eservice@cwilsonlaw.com



                                                    /s/ Christopher H. Avery
                                                    Christopher H. Avery




BLACKBOARD SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                               PAGE 10
